Citation Nr: 9910493	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  92-23 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of radiation 
exposure claimed as allergies, a disorder manifested by 
cough, a cardiovascular disorder, a vocal cord disorder, 
actinic keratosis, hiatal hernia, low sperm count, and skin 
cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1944 to 
June 1946.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a July 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In September 1994, the Board remanded the case 
for further development.  The case has recently been returned 
to the Board for appellate consideration.

The Board observes that the veteran in January and September 
1992 correspondence mentioned "birth defects" suffered by 
his child that he claims are linked to his radiation 
exposure.  The RO does not appear to have addressed this 
contention.  The matter is referred to the RO for initial 
consideration.

The matter of service connection for a low sperm count and 
skin cancer as residuals of radiation exposure are addressed 
in the remand portion of this decision.

The representative in a July 1998 written argument identified 
the claimed residuals of radiation exposure as skin cancer, 
low sperm count, allergies, cough, "poor health or other 
condition" that essentially conformed to the RO 
characterization of the claim in a January 1998 supplemental 
statement of the case.  The Board has interpreted "other 
condition" as a cardiovascular disorder that is reported in 
the record as atrial fibrillation and idiopathic hypertrophic 
subaortic stenosis, and a vocal cord disorder identified as 
submucosal thickening of the subepiglottic tracheoesophageal 
wall of undetermined etiology, actinic keratosis and hiatal 
hernia.  A precise articulation of each disability claimed is 
in general not required, however the term "other condition" 
is unacceptable in the adjudication process.

As for "poor health" it appears that the reference is more 
appropriately viewed as a  statement of the veteran's heath 
status as a result of variously identified disorders 
mentioned in connection with radiation exposure rather than a 
separate disability.  

The record includes a substantial record of medical treatment 
through private sources and VA with no support of a claim for 
"poor health" independent of any other claim.  The veteran 
in his substantive appeal mentioned poor health as a result 
of radiation exposure.  The reference to "poor health" as a 
disability appears to be an unfortunate mischaracterization 
of the claim and the Board sees no basis to continue it. 


FINDING OF FACT

The claim of entitlement to service connection for residuals 
of ionizing radiation exposure claimed as allergies or a 
disorder manifested by cough, a cardiovascular disorder, a 
vocal cord disorder, actinic keratosis or hiatal hernia is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of ionizing radiation exposure claimed as allergies, a 
disorder manifested by cough, a cardiovascular disorder, a 
vocal cord disorder, actinic keratosis or hiatal hernia, is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The record of the veteran's service show that he served on 
the USS TELFAIR.  The Defense Special Weapons Agency (DSWA, 
formerly the Defense Nuclear Agency (DNA)) in June 1991 
confirmed that the veteran was assigned to the USS TELFAIR 
when it arrived in Japan in late September 1945 and docked at 
Hiro Wan near Hiroshima in October 1945 where it remained for 
several days.  

The substance of the veteran's initial claim for residuals of 
radiation exposure filed in 1990 appears in correspondence to 
the RO wherein he stated that a physician he had been 
referred to for evaluation of sleep apnea had found growths 
beyond the vocal cords that were not malignant but for which 
the cause was unknown.  The veteran opined that the growths 
were caused by "atomic radiation or fall out" he received 
when in Japan soon after the bombs had been dropped.

The veteran's service medical records were on file at the 
time and appeared pertinently unremarkable.  VA medical 
records dated in the early 1980's were on file at the time 
and showed evaluation principally for sleep apnea and 
cardiovascular symptoms.  An examination in 1985 reported no 
skin lesions, vocal cord or throat abnormality.

The RO in developing the veteran's radiation claim sent a 
request to the National Personnel Records Center seeking to 
locate a DD Form 1141 for the veteran.  The NPRC advised the 
RO in 1990 that no DD Form 1141 was on file.  

In a record of treatment received from W. Miles, M.D., it is 
reported that an evaluation in 1979 for hoarseness and 
coughing of undetermined etiology revealed a cystic mass in 
the lumen of the trachea and that the nature of it remained 
obscure.  An endoscopy revealed submucosal thickening of the 
subepiglottic tracheo-esophageal wall of undetermined 
etiology and hiatal hernia.  At this time, R. Ernst, M.D., 
reported hoarseness primarily appearing in the wintertime and 
hiatal hernia.  Later, in early 1987, skin biopsy confirmed 
actinic keratosis of the right arm and left ear.  In July 
1990, J. W. Reagan, M.D., provided treatment records from 
late 1961 through late 1977 and stated that the veteran was 
seen for many indications of allergies, minor complaints and 
infections, removing moles and immunizations.  

The veteran, in responding to the RO development request 
regarding radiation exposure in July 1990, recalled a 
problematic cough had begun in service, that after service he 
was told the coughing was caused by a heart condition, and 
that later inoperable growths were found in his wind pipe.  
He also recalled that some "spots" were frozen off of his 
face and right arm.  He also recalled that when the TELFAIR 
was in Japan they were allowed to go into Hiroshima to view 
the destruction. 

In October 1990 correspondence the veteran stated that a 
physician found "radiation damage" upon placing a scope 
down his throat in evaluating his complaint of cough thought 
to be from allergies.  In 1991 correspondence he mentioned a 
"radiation growth" in his stomach. 

At a RO hearing in 1991, the veteran recalled that a 
physician had not told him that his vocal cord problem was 
related to radiation exposure but that he had read it could 
be (Transcript at 6).  He also recalled visiting Hiroshima on 
liberty.

On a VA examination in 1992 for radiation exposure residuals, 
the veteran mentioned skin, vocal cord and liver disorders.  
The diagnoses included residuals of radiation exposure 
examined for, no clinical evidence.  Other diagnosed 
disorders, sleep apnea, atrial fibrillation and idiopathic 
subaortic stenosis, are mentioned in other contemporaneous VA 
medical treatment reports.  The dermatology examination 
diagnosis was actinically damaged skin with some symptoms for 
approximately 30 years requiring various procedures to remove 
keratoses and/or basal cell or squamous cell carcinoma.

Pursuant to the Board remand in September 1994, the RO asked 
the veteran to identify the physician who advised him a low 
sperm count was linked to his radiation exposure.  In August 
1995 he reported that a Dr. Allen had stated the "chances" 
were that this was caused by atomic radiation exposure but 
that he could not locate the records.  He stated that the 
first two physicians to diagnose the disorder were dead.

The DSWA in December 1994 correspondence to the RO indicated 
that the information provided in response to previous 
inquiries remained unchanged.  In November 1997 the agency 
advised the RO that log information from the USS TELFAIR did 
not include information indicating that personnel were sent 
ashore during the visit to Japan.  Thereafter, the veteran 
submitted information from service comrades recalling shore 
excursions during the visit to Japan.



Criteria & Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim for service connection for residuals of 
radiation exposure claimed as allergies, a disorder 
manifested by cough, a cardiovascular disorder, vocal cord 
disorder, actinic keratosis or hiatal hernia are not well 
grounded and must be denied.  The Board must apply the 
current legal standard discussed below for such 
determinations in claims brought under 38 C.F.R. § 3.311 such 
as the appellant's.

For purposes of 38 C.F.R. § 3.311, the term "radiogenic 
disease" means a disease that may be induced by ionizing 
radiation and shall include the following: (i) All forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia; 
(ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; 
(v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) 
Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; 
(xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary 
bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple 
myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-
malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and 
central nervous system; (xxi) Cancer of the rectum; (xxii) 
Lymphomas other than Hodgkin's disease; (xxiii) Prostate 
cancer and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2) 
as amended 63 Fed. Reg. 50993-50995 (September 24, 1998).

In order for a claim to be well grounded, in general, there 
must be (1) competent evidence of a current disability (a 
medical diagnosis); (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) a nexus between the in-service disease or injury and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

In the determination of whether a well grounded claim for 
service connection based upon ionizing radiation exposure 
under 38 C.F.R. § 3.311 has been presented, at a minimum, the 
following threshold elements must be met: (1) established 
presence of a radiogenic disease; (2) the claimant must have 
had service; (3) the disease may not be one covered as 
presumptively service connected under §§  3.307 or 3.309 and 
manifested within the applicable presumptive period of 
§ 3.311(b)(5); (4) the claimant must contend the radiogenic 
disease was the result of exposure to ionizing radiation, and 
(5) there is a positive dose estimate.  Wandel v. West, 11 
Vet. App. 200, 205-05 (1998); see also Hilkert v. West, No. 
96-208 (U.S. Vet. App. Feb. 1, 1999) (en banc).

Since the 1994 Board remand, the holding in Stegall v. West, 
11 Vet. App. 268 (1998), requires that the Board ensure 
compliance with the terms of a remand unless such failure to 
comply is shown to have not prejudiced the appellant.  
Regarding the appellant's claim, after review of the 
development of the claim under 38 C.F.R. § 3.311 in light of 
the recent en banc decision in Hilkert, it is the opinion of 
the Board that the RO has substantially completed the 
development asked for by the Board in order to comply with 
the remand and in so doing has satisfied the requirements of 
Stegall.  The RO in May 1990 sent the appellant a letter to 
develop evidence in his radiation claim.  A VA examiner in 
1992 reported no clinical evidence of radiation exposure 
residuals.  Pursuant to the Board remand, the RO sent the 
veteran another development letter and his response was not 
pertinent to the issues decided herein.

In remanding the case the Board sought to more fully develop 
the claim of service connection for radiation exposure 
residuals.  Through the Board remand in 1994, and thereafter 
in correspondence from the RO, the appellant was advised of 
the type of evidence needed to support the claim.  None has 
been submitted pertinent to the various disorders reviewed 
herein and neither the veteran nor his representative have 
indicated the existence of any post service medical evidence 
that has not already been obtained that would well ground the 
claim based on ionizing radiation exposure.  McKnight v. 
Gober, 131 F.3d 1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 
1464 (Fed.Cir. 1997).  

It appears that the RO developed the claim conscientiously 
and sought to obtain information from various sources that 
would be helpful.  The Board noted in the 1994 remand the 
adjudication principles that apply to claims brought under 
38 C.F.R. § 3.311 that were established in Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994), and subsequently codified at 
§ 3.311(b)(4).  The veteran was given the opportunity to 
specify any disability he alleged was a residual of exposure 
to ionizing radiation.  As noted previously the record does 
not include any response from the veteran to this 
correspondence providing the information to establish 
radiogenicity for allergies, cough, a cardiovascular 
disorder, vocal cord disorder, actinic keratosis or hiatal 
hernia.

As noted above, consideration of well groundedness in a claim 
for service connection based upon ionizing radiation exposure 
under 38 C.F.R. § 3.311, requires, at a minimum, the 
threshold elements of a radiogenic disease and one not 
covered as presumptively service connected under §§ 3.307 or 
3.309 that is manifested within the applicable period, 
claimed nexus to in service exposure to ionizing radiation, 
and a positive dose estimate.  If these factors are present 
there is the obligation to go forward with other development 
under 38 C.F.R. § 3.311, but that obligation does not 
necessarily establish a well grounded claim at that point.

The veteran through his presence in the Hiroshima area in 
late 1945 satisfies but one of the elements.  However, the 
elements are cumulative rather than independent and even if 
all are present, it does not compel a conclusion that the 
claim is well grounded.  See Wandel and Hilkert, supra, slip 
op. at 9.  None of the claimed disorders other than skin 
cancer which is addressed in the remand are listed among the 
radiogenic diseases found under § 3.311(b)(2)(i-xxiv), as 
amended effective September 24, 1998, 63 Fed. Reg. 50993-
50995 (Sept. 24, 1998).  As noted previously, the appellant 
was advised of the opportunity to present competent 
scientific or medical evidence that a claimed condition is a 
radiogenic disease as provided in 38 C.F.R. § 3.311(b)(4).  
However, he has not identified a disorder linked to claimed 
ionizing radiation exposure by competent evidence other than 
a low sperm count.  Applying the current standard for a well 
grounded radiation claim to the facts of the veteran's claim, 
the Board must find the claim not well grounded.  

The essential element of a disability linked to ionizing 
radiation exposure by competent evidence is not satisfied 
with regard to radiation exposure residuals allergies, cough, 
poor health, a cardiovascular disorder, vocal cord disorder, 
actinic keratosis or hiatal hernia.

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  
Grottveit, supra.  Since the claims turn on medical evidence 
and no competent evidence has been presented that is 
favorable, the claim for service connection for allergies, 
cough, poor health, a cardiovascular disorder, vocal cord 
disorder, actinic keratosis or hiatal hernia due to radiation 
exposure must be denied.  

The RO accorded the appellant greater consideration than his 
claim in fact warranted under the circumstances to the extent 
that the claim was considered on the merits for the various 
disorders at issue.  Therefore, the Board in denying the 
claim as not well grounded has not prejudiced the veteran.  

As the veteran has not submitted a well grounded claim of 
entitlement to service connection for the multiple disorders 
at issue as secondary to radiation exposure, the doctrine of 
reasonable doubt is not applicable to his case.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that if the 
appellant fails to submit a well grounded claim, VA is under 
no duty to assist in any further development of the claim.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
38 C.F.R. § 3.159(a) (1998).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist him in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).





The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of a 
well grounded claim for service connection for the multiple 
disorders at issue as secondary to ionizing radiation 
exposure, VA has no duty to assist the appellant in 
developing his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service conection for residuals of exposure to 
ionizing radiation, the appeal is denied to the extent 
indicated.




REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran in 1990 reported that a cancerous growth was 
remove from his neck and medical records received thereafter 
confirm the removal of basal cell carcinoma of left nose and 
squamous cell carcinoma of the right neck in 1987.  

The DSWA has confirmed the veteran's presence in Japan in 
late 1945 but not as a member of the Hiroshima or Nagasaki 
forces, although he was approximately 10 miles from 
Hiroshima.  Although the DSWA in June and July 1991 reported, 
in essence, there was no risk of exposure "a few miles" 
beyond the 10 mile distance from Hiroshima, that assessment 
is not determinative of the duty to go forward with 
development of the claim.  In late 1997 the DSWA provided 
limited dose information in a report that could not confirm 
the veteran went ashore at the time in question.  However, 
recorded recollections of a shipmate and a statement from 
another shipmate received in 1997 are supportive of the 
veteran's contention.  

In January 1992 correspondence to the RO, the veteran related 
that he had a very low sperm count and had been told, in 
essence, that he probably would never have children because 
of his radiation exposure.  He recalled in September 1992 
correspondence that in 1954 a Dr. Edmonson advised him of a 
low sperm count and that in 1959 a Dr. Allen indicated the 
chances were that he had "atomic radiation".
Records have not been located but the Board believes that in 
view of the unique circumstances of the claim, further 
consideration is warranted. 





Section 3.311(a)(1) of title 38 of the Code of Federal 
Regulations states that (1) in all cases in which it is 
established that a radiogenic disease first became manifest 
after service and after any applicable presumptive period, 
and (2) it is contended that the disease resulted from 
exposure to ionizing radiation in service, an estimate will 
be made as to the size and nature of the radiation dose or 
doses.

The Board observes that the first requirement of 
§ 3.311(a)(1) has been met, because, under the provisions of 
§ 3.311(b)(4), the veteran has in essence cited medical 
evidence that a low sperm count may be related to exposure to 
ionizing radiation.  Skin cancer is listed among the 
radiogenic diseases under § 3.311(b)(2)  

Section 3.311(a)(2) further provides that in claims other 
than those of nuclear weapons test participants and the 
members of the occupation forces of Hiroshima and Nagasaki 
prior to July 1946, a dose estimate is to be made by the VA 
Under Secretary for Health, after all available information 
concerning exposure is obtained by the RO.  

Pursuant to the Board's request in 1994, the DSWA reported 
that dose reconstruction data for our military forces in 
Hiroshima and Nagasaki during 1945 and 1946 provided a 
maximum possible dose of less than one rem to these 
personnel.  

The Board observes that the DSWA estimate was for 
informational purposes and that it could be of help to the 
Under Secretary for Health in the preparation of a dose 
estimate for the veteran.  However, the RO did not complete 
the development provided under 38 C.F.R. § 3.311(a)(2)(iii) 
as the veteran's claimed exposure was not based upon 
atmospheric test participation or the occupation of Hiroshima 
or Nagasaki prior to July 1946.  






The RO was unable to obtain a DD Form 1141 for the veteran.  
All information that could relate to the amount of any 
radiation exposure the veteran may have received, including 
the report supplied by DNA concerning radiation exposure of 
the occupation forces prior to July 1946, should have been 
submitted to the Under Secretary for Health, for the 
preparation of a dose assessment in accordance with 
§ 3.311(a)(2)(iii).  

Then, if warranted by the response from the Under Secretary 
for Health, e.g., that the veteran's dose assessment was more 
than zero, further development set forth under § 3.311(c) 
would be completed.

Section 3.311(b)(1) provides for further development of a 
claim under § 3.311(c) only in cases in which it is 
determined that a veteran was exposed to ionizing radiation 
in service.  The determination that the veteran was or was 
not exposed to radiation results from § 3.311(a)(2).  The 
circumstances of the veteran's claimed exposure are such that 
exposure information might not be found in his service 
records.  

The Board must observe that § 3.311(a)(2)(iii) clearly 
directs the steps to be completed in the dose assessment 
development phase in a claim such as the veteran's.  The 
regulation clearly directs that all records obtained will be 
forwarded to the Under Secretary for Health for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  This is not discretionary.  It must 
also be noted that the Board is bound by the regulations.  
38 C.F.R. § 19.5.  

In view of the foregoing, the Board must request additional 
development of this claim to ensure compliance with the 
regulatory procedures applicable to the veteran's claim for 
service connection for skin cancer and low sperm count based 
on ionizing radiation exposure.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO, as provided in 38 C.F.R. 
§ 3.311(a)(2)(iii), should insure that 
all likely sources that may contain 
information of the veteran's claimed 
exposure to radiation have been 
contacted.  If the RO determines that 
such development has been accomplished, 
the records which have been obtained, 
including the dose estimate for 
occupational forces in Japan provided by 
the DSWA and the records, information and 
the veteran's statements concerning his 
locations and activities in Japan, should 
be  referred to the Under Secretary for 
Health for the preparation of a dose 
estimate, which may include a 
determination of no exposure.  If it is 
determined that the veteran was exposed 
to ionizing radiation, as claimed, the 
issue should be further developed under 
38 C.F.R. § 3.311(c) as provided under 
§ 3.311(b)(i).  

2.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed and is responsive to the 
Board's directives and if not, the RO 
should implement corrective procedures.  
Stegall, supra. 

3.  After undertaking development deemed 
essential in addition to that specified 
above, the RO should again review the 
claim for service connection for skin 
cancer and low sperm count claimed as 
residuals of ionizing radiation exposure. 

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

The purpose of this remand is to ensure compliance with the 
requirements of due process.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until he receives further 
notice



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

